Citation Nr: 0605315	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUES

Entitlement to an increased evaluation for the right ankle 
disability, currently evaluated as 10 percent disabling.  

Entitlement to service connection for a left leg disorder, 
claimed as secondary to his service connected right ankle 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal of a rating decision of the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing at the RO in January 2006. 

The issue of service connection for a left leg disability 
secondary to the veteran's service connected right ankle 
disability is addressed in the REMAND portion of this 
document

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




FINDING OF FACT

The service-connected right ankle disability is shown to be 
productive of a level of impairment that more nearly 
approximates that of marked limitation of motion.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent evaluation, 
but not higher for the service-connected right ankle 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a including Diagnostic Code 
5271 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 10 percent evaluation currently 
assigned to his right ankle disability does not adequately 
reflect the degree of impairment that results from this 
disability.  He argues that his disability results in pain, 
weakness and instability and that these symptoms result in 
frequent falls.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in October 2002.  The veteran was informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  The claim was then adjudicated in 
December 2002.  

After the veteran appealed the December 2002 rating decision, 
he was provided with the provisions of 38 C.F.R. § 3.159 in 
the June 2003 statement of the case.  This included 
notification that the veteran was to submit any evidence in 
his possession that was relevant to his claim.  

The veteran was provided with additional VCAA notification in 
an October 2003 letter.  In addition to repeating the 
information provided in the October 2002 letter, this letter 
provided the veteran with notice of the type of evidence 
required to establish entitlement.  

The RO readjudicated the claim at the time of a March 2004 
supplemental Statement of the Case. 

As portions of the VCAA notice came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the claim 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been met.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this case, entitlement to service connection for a right 
ankle disability was initially established in a January 1969 
rating decision.  A 10 percent evaluation was assigned for 
this disability, and currently remains in effect.  

The veteran's right ankle disability is evaluated under the 
rating code for traumatic arthritis.  Traumatic arthritis is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.  

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Board finds that a 20 percent evaluation for the service-
connected right ankle disability is warranted.  A January 
2006 private examination reveals that the dorsiflexion of the 
veteran's right ankle is to only neutral, and he retains only 
20 degrees of plantar flexion.  This examination also found 
that the right ankle is unstable, and productive of 
symptomatology that includes progressive pain, decreased 
endurance and weakness.  

The Board finds that this symptomatology more nearly equates 
with a level of disability of marked limitation of motion of 
the right ankle.  

Furthermore, the veteran's various statements, his January 
2006 testimony, and the history of falls from at least 2001 
due to ankle instability indicates that the veteran has had 
symptomatology that equates to marked limitation of motion 
from at least the date of his claim.  

This is supported by the September 2002 VA examination which 
noted that repeated use of the ankle resulted in additional 
pain with decreased functional disability, as well as VA 
treatment records from 2002 and 2003 revealing complaints of 
pain, damage to the ligamentous structure around the ankle 
joint, and accelerated degenerative joint disease.  

The Board has considered entitlement to an evaluation in 
excess of 20 percent for the veteran's right ankle 
disability, but this has not been demonstrated by the 
evidence.  A 20 percent evaluation is the highest rating 
available under the applicable rating code.  See 38 C.F.R. 
§ 4.71a, Code 5271.  

Entitlement to an increased evaluation under the rating code 
for ankylosis of the ankle has also been considered, but 
there is no evidence of ankylosis or of pain, weakness, 
incoordination, or lack of endurance of such severity that it 
would equate to ankylosis.  The evidence demonstrates that 
the veteran retains some range of motion of his right ankle 
even after consideration of these factors.  See 38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Code 5270.  

None of the other rating codes that pertain to the right 
ankle are either applicable or allow for an evaluation 
greater than 20 percent.  38 C.F.R. § 4.71a, Codes 5272-5274.  
Therefore, an evaluation in excess of 20 percent is not for 
application in this case.  



ORDER

An increased rating of 20 percent, but not higher for the 
service-connected right ankle disability is granted, subject 
to the regulations governing the award of VA monetary 
benefits.  



REMAND

The veteran contends that he has developed a left leg 
disability secondary to his right ankle disability.  He 
argues that his leg was injured during a fall caused by his 
right ankle disability.  

In addition, he believes that clotting from his original 
right ankle disability has resulted in a disability involving 
the circulation of his lower extremities.  

The record indicates that the veteran has not been afforded a 
VA examination referable to his claimed left leg disability.  
The Board finds that the veteran should be scheduled for such 
an examination, in order to determine the nature and likely 
etiology of the claimed left leg disability.  

The veteran also should be asked to submit medical evidence 
to support his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit medical evidence to support 
his claim of secondary service 
connection.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
presence and likely etiology of the 
claimed left leg disorders.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Following the examination 
and review of the record, the examiner 
should attempt to express the following 
opinions:  

1)  Does the veteran have a chronic left 
leg disability?  If so, what is the 
diagnosis of this disability?

2)  If the veteran is determined to have 
a chronic left leg disability, is it at 
least as likely as not that this 
disability was caused or aggravated by 
his service-connected right ankle 
disability?  

The reasons and bases for all opinions 
should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a Notice of Disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


